Exhibit 10.9

Amended and Restated

Triad Hospitals, Inc.

Management Stock Purchase Plan

(as amended through December 15, 2006)

 

1. Introduction.

The purposes of the Amended and Restated Triad Hospitals, Inc. Management Stock
Purchase Plan (the “Plan”) are to attract and retain highly-qualified
executives, to align executive and stockholder long-term interests by creating a
direct link between executive compensation and stockholder return, to enable
executives to develop and maintain a substantial equity-based interest in Triad
Hospitals, Inc. and to provide incentives to such executives to contribute to
the success of the Company’s business.

 

2. Definitions.

As used in this Plan, the following words and phrases shall have the meanings
indicated:

(a) “Accumulated Dividends” shall have the meaning given in Section 6(c) hereof.

(b) “Agreement” shall mean a written or electronic agreement entered into
between the Company and a Participant in connection with a grant of Restricted
Shares under the Plan.

(c) “Average Market Value” of a Share on any grant date shall mean the average
of the closing prices on the New York Stock Exchange (or its equivalent if the
Shares are not traded on the New York Stock Exchange) of a Share for all trading
days (up to and including the date that is two trading days prior to the grant
date) after the next preceding grant date.

(d) “Base Salary” shall mean the base salary of the Participant without taking
into account any bonuses or other special compensation received.

(e) “Board” shall mean the Board of Directors of the Company.

(f) “Cause” shall mean (i) the conviction of the Participant of a felony under
the laws of the United States or any state thereof, whether or not appeal is
taken, (ii) the conviction of the Participant for a violation of criminal law
involving the Company or a Subsidiary and its business, (iii) the willful
misconduct of the Participant, or the willful or continued failure by the
Participant (except on account of death or Disability) to substantially perform
his or her employment duties, (iv) the willful fraud or material dishonesty of
the Participant in connection with his performance of his or her employment
duties, (v) the use of alcohol in a manner which in the opinion of the Company
materially impairs the ability of the Participant to effectively perform his or
her employment duties, or the use, possession, or sale of, or impaired
performance due to, controlled substances or (vi) sexual or other illegal
harassment of a Company or



--------------------------------------------------------------------------------

Subsidiary employee by the Participant; provided, however, in no event shall the
Participant’s employment be considered to have been terminated for “Cause”
unless and until the Participant receives written notice from the Company
stating the acts or omissions constituting Cause and the Participant has the
opportunity to cure to the Company’s satisfaction any such acts or omissions (in
the case of (iii) or (v) above) within 15 days of the Participant’s receipt of
such notice.

(g) “Change in Control Event” shall be as defined in Section 8 hereof.

(h) “Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

(i) “Committee” shall mean the compensation committee appointed to administer
the Plan and shall consist of two or more directors of the Company, (i) none of
whom shall be officers or employees of the Company, and (ii) all of whom, to the
extent deemed necessary or appropriate by the Board, shall satisfy the
requirements of a “non-employee director” within the meaning of Rule 16b-3 and
an “independent director” under rules adopted by the New York Stock Exchange.
The members of the Committee shall be appointed by, and serve at the pleasure
of, the Board.

(j) “Company” shall mean Triad Hospitals, Inc., a Delaware corporation.

(k) “Disability” means a Participant being considered “disabled” within the
meaning of Section 409A(a)(2)(C) of the Code, unless otherwise provided in an
Agreement.

(l) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended
from time to time and as now or hereafter construed, interpreted and applied by
regulations, rulings and cases.

(m) “Fair Market Value” of a Share or Restricted Share as of a given date shall
mean the closing sales price of the Shares on the New York Stock Exchange on the
trading day immediately preceding the date as of which the Fair Market Value is
to be determined, or, in the absence of any reported sales of Shares on such
date, on the first preceding date on which any such sale shall have been
reported (in either case, as reported in the Four Star Edition of The Wall
Street Journal). If the Shares are not listed on the New York Stock Exchange on
the date as of which Fair Market Value is to be determined, the Committee shall
in good faith determine the Fair Market Value in whatever manner it considers
appropriate.

(n) “Key Employee” shall mean a “specified employee” within the meaning of
Section 409A.

(o) “Key Employee Waiting Period” means the earlier of six months following a
Participant’s Separation from Service or the date of the Participant’s death.

(p) “Participant” shall mean a person who makes an election to defer his or her
Base Salary under the Plan.

 

2



--------------------------------------------------------------------------------

(q) “Plan” shall mean this Amended and Restated Triad Hospitals, Inc. Management
Stock Purchase Plan, as in effect from time to time.

(r) “Restricted Period” shall have the meaning given in Section 6(b) hereof.

(s) “Restricted Share” or “Restricted Shares” shall mean Shares purchased
hereunder subject to restrictions.

(t) “Rule 16b-3” shall mean Rule 16b-3, as in effect from time to time,
promulgated by the Securities and Exchange Commission under Section 16 of the
Exchange Act, including any successor to such Rule.

(u) “Section 409A” shall mean Section 409A of the Code as now or hereafter
construed, interpreted and applied by regulations, rulings and cases, including,
without limitation, IRS Notice 2005-1.

(v) “Separation from Service” means “separation from service” from the Company
or a Subsidiary, within the meaning of Section 409A.

(w) “Shares” shall mean the common stock of the Company.

(x) “Subsidiary” means an entity (whether or not a corporation) that is wholly
or majority owned or controlled, directly or indirectly, by the Company, or any
other affiliate of the Company that is so designated, from time to time, by the
Committee.

 

3. Administration of the Plan.

The Plan shall be administered by the Committee. The Committee shall have
plenary authority in its discretion, but subject to the express provisions of
the Plan, to administer the Plan and to exercise all the powers and authorities
either specifically granted to it under the Plan or necessary or advisable in
the administration of the Plan, including, without limitation, to interpret the
Plan, to prescribe, amend and rescind rules and regulations relating to the
Plan, to determine the terms and provisions of the Agreements (which need not be
identical), to correct any defect, to supply any omission or to reconcile any
inconsistency in the Plan or any Agreement hereunder and to make all other
determinations deemed necessary or advisable for the administration of the Plan.
Subject to the terms of the Plan, the Committee shall have the authority to
amend the terms of an Agreement in any manner that is not inconsistent with the
Plan, provided that no such action shall adversely affect the rights of a
Participant with respect to an outstanding grant of Restricted Shares without
the Participant’s consent. The Committee’s determinations under the Plan need
not be uniform and may be made by the Committee selectively among Participants
and employees, whether or not such persons are similarly situated. The Committee
shall, in its discretion, consider such factors as it deems relevant in making
its interpretations, determinations and actions under the Plan including,
without limitation, the recommendations or advice of any officer or employee of
the Company or such attorneys, consultants, accountants or other advisors as it
may select. All interpretations, determinations and actions by the Committee
shall be final, conclusive and binding upon all parties. No member of the Board
or the Committee shall be liable for any action taken or determination made in
good faith with respect to the Plan or any grant hereunder.

 

3



--------------------------------------------------------------------------------

4. Stock Subject to Plan.

The maximum number of Shares which shall be distributed as Restricted Shares or
in respect of Restricted Share Units under the Plan shall be 520,000 Shares,
which number shall be subject to adjustment as provided in Section 9 hereof.
Such Shares may be either authorized but unissued Shares or Shares that shall
have been or may be reacquired by the Company.

If any outstanding Restricted Shares or Restricted Share Units under the Plan
shall be forfeited or withheld, the related Shares shall (unless the Plan shall
have been terminated) again be available for use under the Plan.

 

5. Eligibility.

All employees or groups of employees of the Company or any Subsidiary designated
by the Committee in its discretion shall be eligible to become Participants in
the Plan.

Each employee so designated may elect, in writing, to reduce his or her Base
Salary by a specified percentage thereof up to a maximum percentage established
by the Committee with respect to his or her employment classification, as set
forth in Appendix A, and, in lieu of receiving such Base Salary, receive a
number of Restricted Shares equal to the amount of such salary reduction divided
by a dollar amount equal to 75% of the Average Market Value of a Share on the
date on which such Restricted Shares are granted. Any such election shall be
effective beginning with the first pay period that ends after January 1 of the
calendar year next following the calendar year in which such election is made
(and shall become irrevocable on December 31 of the calendar year in which it is
made); provided, however, that the Committee may permit an employee who is
designated by the Committee to become a Participant for the first time to make
an election within 30 days of the date he or she is so designated and such
election shall become effective beginning with the first pay period beginning
after such election is made. Any cancellation of, or other change in, any such
salary reduction election shall become effective as of the first pay period
ending after January 1 of the calendar year next following the calendar year in
which notice of such cancellation or change is filed (and any such notice shall
become irrevocable on December 31 of the calendar year in which it is filed).

Any salary reduction hereunder shall apply ratably to the Participant’s Base
Salary for each pay period covered by such election. Restricted Shares shall be
granted in respect of such salary reductions on June 30 and December 31 of each
calendar year following his or her election. The number of Restricted Shares
granted on each such grant date shall be determined by dividing the aggregate
salary reduction for pay periods ending since the next preceding grant date (or,
in the case of a new Participant, the date the Participant’s salary deferral
election became effective) by 75% of the Average Market Value of a Share on the
grant date in question.

In the event that a Participant who has elected salary reductions hereunder
shall incur a Separation from Service before Restricted Shares are granted in
respect of all such salary reductions, any salary reduction amounts in respect
of which Restricted Shares have not been granted by the date of Participant’s
Separation from Service shall be paid to the Participant promptly in cash and
without interest, provided that with respect to a Participant who is determined
to be a Key Employee, such amounts shall be paid to the Participant as soon as
practicable following the expiration of the Key Employee Waiting Period.

 

4



--------------------------------------------------------------------------------

6. Restricted Shares.

Each grant of Restricted Shares under the Plan shall be evidenced by a written
Agreement between the Company and Participant, which shall be in such form as
the Committee shall from time to time approve and shall comply with the
following terms and conditions (and with such other terms and conditions not
inconsistent with such terms as the Committee, in its discretion, may establish,
including any additional restrictions that comply with the provisions of
Section 409A):

(a) Number of Shares. Each Agreement shall state the number of Restricted Shares
to be granted thereunder.

(b) Restricted Period. Subject to such exceptions as may be determined by the
Committee in its discretion, the Restricted Period for Restricted Shares granted
under the Plan shall be the period beginning on the grant date and ending on the
first day of the month immediately preceding the third anniversary of the grant
date.

(c) Ownership and Restrictions. As of the date of grant of Restricted Shares,
the appropriate number of Restricted Shares granted to a Participant shall be
registered in the Participant’s name or otherwise credited to the Participant.
The Committee may determine, in its sole discretion, the appropriate manner of
recordation of such grant, which may be made by (i) electronic or other book
entry for the account of the Participant, (ii) registration in the name of a
Participant of a stock certificate representing the number of Restricted Shares
granted, or (iii) any other means as the Committee, in its discretion, deems
appropriate. The Committee may, in its discretion, require the Company, or any
custodian appointed by the Company, to hold such certificates for any Restricted
Share and/or cause it to be legended in order to comply with the securities laws
of the applicable jurisdiction and the terms and conditions of the Plan. Should
the grant of Restricted Shares be represented by electronic or other book entry
rather than a stock certificate, the Committee may, in its discretion, require
the Company to take such steps to restrict transfer of the Restricted Shares as
are necessary or advisable to comply with the securities laws of the applicable
jurisdiction and the terms and conditions of the Plan. The Participant shall
have all rights of a stockholder with respect to such Restricted Shares,
including the right to vote such Restricted Shares, subject to the following
restrictions: (i) the Participant shall not be entitled to delivery of the
appropriate number of Shares until the expiration of the Restricted Period and
the fulfillment of any other restrictive conditions set forth in this Plan or
the Agreement with respect to such Restricted Shares; (ii) none of the
Restricted Shares may be sold, assigned, transferred, pledged, hypothecated or
otherwise encumbered or disposed of (except by will or the applicable laws of
descent and distribution) during such Restricted Period or until after the
fulfillment of any such other restrictive conditions; (iii) no dividends or
other distributions payable with respect to the Restricted Shares shall be paid
until the expiration of the Restricted Period and the fulfillment of any other
restrictive conditions set forth in this or the Agreement with respect to such
Restricted Shares, with such

 

5



--------------------------------------------------------------------------------

dividends or other distributions to be accumulated, without interest, by the
Company (the “Accumulated Dividends”) and (iv) except as otherwise determined by
the Committee, all of the Restricted Shares and any Accumulated Dividends with
respect to such Restricted Shares shall be forfeited and all rights of the
Participant to such Restricted Shares and Accumulated Dividends shall terminate,
without further obligation on the part of the Company, unless the Participant
remains in the continuous employment of the Company for the entire Restricted
Period and unless any other restrictive conditions relating to the Restricted
Shares are met.

(d) Termination of Restrictions. At the end of the Restricted Period and
provided that any other restrictive conditions relating to the Restricted Shares
are met, or at such earlier time as shall be determined by the Committee, all
restrictions set forth in the Agreement relating to the Restricted Shares or in
the Plan shall lapse as to the Restricted Shares subject thereto, and the
appropriate number of Shares, free of the restrictions and restrictive stock
legends (other than as required under the Securities Act of 1933 or otherwise),
shall be delivered to the Participant or his or her beneficiary or estate, as
the case may be. The Committee may determine, in its sole discretion, the manner
of delivery of Shares, which may be by electronic account entry into new or
existing brokerage or other accounts, delivery of physical stock certificates or
such other means as the Committee deems appropriate. In addition, the
Participant shall be paid any Accumulated Dividends with respect to such
Restricted Shares, in cash or in kind, as determined by the Committee.

 

7. Separation from Service.

The following rules shall apply, in the event that a Participant incurs a
Separation from Service, with respect to Restricted Shares registered to a
Participant at the time of such Separation from Service:

(a) For Cause/Resignation. Except as provided herein, if during the Restricted
Period for any Restricted Shares registered to a Participant, the Participant
incurs a Separation from Service that either (i) constitutes a termination of
employment for Cause by the Company or a Subsidiary or (ii) a resignation of
employment for any reason by the Participant, the Participant shall forfeit all
rights with respect to such Restricted Shares, which shall automatically be
considered to be cancelled, and shall have only an unfunded right to receive
from the Company’s general assets a cash payment equal to the lesser of (i) the
Fair Market Value of such Restricted Shares on the Participant’s Separation from
Service or (ii) the aggregate Base Salary foregone by the Participant as a
condition of receiving such Restricted Shares. Such payment shall be made as
soon as practicable following the date of the Separation from Service, provided
that with respect to a Participant who is a Key Employee, such amounts shall be
paid to the Participant as soon as practicable following the expiration of the
Key Employee Waiting Period.

(b) Without Cause/Retirement. Except as otherwise provided herein, if a
Participant incurs a Separation from Service during the Restricted Period due to
the termination of his or her employment by the Company or a Subsidiary without
Cause or

 

6



--------------------------------------------------------------------------------

on account of a retirement by the Participant to which Committee has given its
consent, for any Restricted Shares registered to the Participant, the
Participant shall forfeit all rights with respect to such Restricted Shares,
which shall automatically be considered to be cancelled, and shall have only an
unfunded right to receive from the Company’s general assets a cash payment equal
to either (i) the Fair Market Value of such Restricted Shares on the
Participant’s Separation from Service plus any Accumulated Dividends with
respect to such Restricted Shares or (ii) the aggregate Base Salary foregone by
the Participant as a condition of receiving such Restricted Shares, with the
Committee to have the sole discretion as to which of such amounts shall be
payable. Such payment shall be made as soon as practicable following the
Separation from Service, provided that with respect to a Participant who is a
Key Employee, such amounts shall be paid to the Participant as soon as
practicable following the expiration of the Key Employee Waiting Period.

(c) Death or Disability. Upon a termination of employment which results from a
Participant’s death or Disability, all restrictions then outstanding with
respect to Restricted Shares held by such Participant shall automatically expire
and be of no further force and effect and the Participant shall be paid any
Accumulated Dividends with respect to such Restricted Shares.

 

8. Change in Control Event.

Unless otherwise provided in an Agreement, upon the occurrence of a “Change in
Control Event” (as defined below), all remaining vesting and other restrictions
on any outstanding Restricted Shares shall automatically lapse and be of no
further force and effect, the Participant shall be entitled to unrestricted
stock certificates, and any Accumulated Dividends with respect to such
Restricted Shares shall be paid. For purposes hereof, unless otherwise provided
in an Agreement, a “Change in Control Event” shall be deemed to have occurred
upon a “change in ownership,” “a change in effective control” or “a change in
the ownership of a substantial portion of the assets” of the Company, within the
meaning of IRS Notice 2005-1, as may be amended or superseded by subsequent
guidance issued under Section 409A.

 

9. Dilution and Other Adjustments.

If there shall occur any recapitalization, reclassification, stock dividend,
extraordinary dividend, stock split, reverse stock split, or other distribution
with respect to the Shares, or any merger, reorganization, consolidation or
other change in corporate structure affecting the Shares, the Committee may, in
the manner and to the extent that it deems appropriate and equitable to the
Participants and consistent with the terms of the Plan, cause an adjustment to
be made in (i) the maximum number and kind of shares provided in Section 4
hereof, (ii) the number and kind of shares subject to outstanding grants under
the Plan, (iii) the calculation of Average Market Value for purposes of
Section 5 hereof and (iv) any other terms of the Plan or any outstanding
Agreement that are affected by the event to prevent dilution or enlargement of a
Participant’s rights under the Plan or an Agreement.

 

7



--------------------------------------------------------------------------------

10. Payment of Withholding and Payroll Taxes.

Subject to the requirements of Section 16(b) of the Exchange Act, the Committee
shall have discretion to permit or require a Participant, on such terms and
conditions as it determines, to pay all or a portion of any taxes arising in
connection with a grant of Restricted Shares hereunder, or the lapse of
restrictions with respect thereto, by (i) having the Company withhold Shares
having a then-current Fair Market Value equal to the amount of taxes to be
withheld, (ii) the Participant’s delivering other Shares having a then-current
Fair Market Value equal to the amount of taxes to be withheld, (iii) the
Participant’s payment in cash equal to the amount of taxes to be withheld or
(iv) any other means approved by the Committee.

 

11. No Rights to Employment.

Nothing in the Plan, in any grant made or in any Agreement entered into pursuant
hereto shall confer upon any Participant the right to continue in the employ of
the Company or any Subsidiary or to be entitled to any remuneration or benefits
not set forth in the Plan or such Agreement, or interfere with, or limit in any
way, the right of the Company or any Subsidiary to terminate such Participant’s
employment. Grants made under the Plan shall not be affected by any change in
duties or position of a Participant as long as such Participant continues to be
employed by the Company or a Subsidiary.

 

12. Securities Laws.

Notwithstanding anything to the contrary in the Plan, no Shares will be issued
or transferred pursuant to an Agreement unless and until all then applicable
requirements imposed by Federal and state securities and other laws, rules and
regulations and by any regulatory agencies having jurisdiction, and by any
exchanges upon which the Shares may be listed, have been fully met. As a
condition precedent to the issuance of Shares pursuant to an Agreement, the
Company may require the Participant to take any reasonable action to meet such
requirements. The Committee may impose such conditions on any Shares issuable
under the Plan as it may deem advisable, including, without limitation,
restrictions under the Securities Act of 1933, as amended, under the
requirements of any exchange upon which such shares of the same class are then
listed, and under any blue sky or other securities laws applicable to such
shares. The Committee may also require the Participant to represent and warrant
at the time of issuance or transfer that the Shares are being acquired only for
investment purposes and without any current intention to sell or distribute such
shares.

 

13. No Assignment or Transfer; Beneficiaries.

Except as provided herein, grants of Restricted Shares under the Plan shall not
be assignable or transferable by the Participant, except by will or by the laws
of descent and distribution, and shall not be subject in any manner to
assignment, alienation, pledge, encumbrance or charge. Notwithstanding the
foregoing, the Committee may provide in an Agreement that the Participant shall
have the right to designate a beneficiary or beneficiaries who shall be entitled
to any rights, payments or other benefits specified in a grant following the
Participant’s death.

 

8



--------------------------------------------------------------------------------

14. Effective Date.

The Plan shall become effective, as amended and restated herein, following its
adoption by the Board and upon its approval by the Company’s stockholders on the
date of the Company’s 2005 Annual Meeting of Stockholders. The term of the Plan
shall be 10 years from the date of its approval by the Company’s stockholders,
subject to Section 16 hereof. Upon such approval, the Plan shall be effective
for all grants of Restricted Shares following such approval, as well as for all
outstanding grants under the Plan as previously in effect if the Participant has
given his or her written consent to the application of the terms of the amended
Plan to such prior grants.

 

15. Amendment of the Plan.

The Board may at any time and from time to time and in any respect, amend or
modify the Plan; provided, however, that the Board may seek the approval of any
amendment or modification by the Company’s stockholders to the extent it deems
necessary or advisable in its sole discretion for purposes of compliance with
the listing requirements of the New York Stock Exchange or other exchange or
securities market or for any other purpose. No suspension, termination,
modification or amendment of the Plan may adversely affect any grants of
Restricted Shares previously made, unless the written consent of the Participant
is obtained. Notwithstanding the foregoing and notwithstanding anything to the
contrary in the Plan, the Board may amend the Plan and any outstanding Agreement
to comply with any new regulations or other guidance from the Internal Revenue
Service under Section 409A without the consent of any affected Participant.

 

16. Term of the Plan.

The Plan shall terminate on May 24, 2015, which is the tenth anniversary of the
date of the Company’s 2005 Annual Meeting of Stockholders. The Board may, in its
sole discretion and at any earlier date, terminate the Plan. Notwithstanding the
foregoing, no termination of the Plan shall adversely affect any grant
theretofore granted without the consent of the Participant. With respect to any
salary reduction amounts in respect of which Restricted Shares have not been
granted on the date of termination of the Plan, the Committee, in its
discretion, may either (i) provide for a grant of Restricted Shares with such
salary reduction amounts in accordance with Section 5 hereof, with the date of
termination of the Plan to be the grant date for purposes of Section 5 hereof
and for purposes of the determination of “Average Market Value” or (ii) return
such salary reduction amounts to the Participants, as and to the extent
permitted under Section 409A.

 

17. Governing Law.

The Plan and the rights of all persons claiming hereunder shall be construed and
determined in accordance with the laws of the State of Delaware without giving
effect to the choice of law principles thereof, except to the extent that such
laws are preempted by Federal law.

TRIAD HOSPITALS, INC.

 

9



--------------------------------------------------------------------------------

APPENDIX A

 

Employee Classification

  

Maximum

Salary Percentage

Senior Vice Presidents and above

   25%

Corporate Vice Presidents

   10%

Hospital CEOs

   10%

 

10